Citation Nr: 1733845	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  12-06 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial compensable evaluation of tinea pedis with onychomycosis prior to July 30, 2010, in excess of 10 percent from July 30, 2010 to December 6, 2010, and in excess of 30 percent thereafter.

2. Entitlement to an evaluation in excess of 40 percent disabling for lumbar strain, status post L5-S1 discectomy with intermittent radicular symptoms with scar.

3. Entitlement to an initial compensable evaluation for erectile dysfunction.

4. Entitlement to an evaluation in excess of 10 percent for patellofemoral pain syndrome, left knee status post surgery.

5. Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from September 1990 to March 2000.

This appeal comes to the Board of Veterans' Appeals (Board) from July 2010, September 2010, and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issue of entitlement to TDIU being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. Prior to April 1, 2010, the Veteran's service-connected skin condition affected less than five percent of his body and did not require systemic therapy such as corticosteroids or other immunosuppressive drugs.

2. Giving the Veteran the benefit of the doubt, his service-connected skin condition involved at least five percent, but less than 20 percent of his body from March 1, 2010 to December 6, 2010 and did not require systemic therapy such as corticosteroids or other immunosuppressive drugs.

3. As of December 6, 2010 the Veteran's service-connected skin condition has affected no more than 22 percent of his body and does not require systemic therapy such as corticosteroids or other immunosuppressive drugs.

4. The Veteran's lumbar strain, status post L5-S1 discectomy, manifests with loss of range of motion but not unfavorable anyklosis of the entire thoracolumbar spine.

5. The Veteran's erectile dysfunction does not manifest with deformity of the penis.

6. The Veteran's left knee patellofemoral pain syndrome manifests with pain and limitation of motion to no less than 80 degrees flexion.


CONCLUSIONS OF LAW

1. The criteria for a compensable evaluation for tinea pedis with onychomycosis prior to March 1, 2010 have not been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.118, Diagnostic Code 7813 (2016).

2. The criteria for a 10 percent rating, but no greater, for tinea pedis with onychomycosis from March 1, 2010 to December 6, 2010 have been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.118, Diagnostic Code 7813 (2016).

3. The criteria for a rating in excess of 30 percent for tinea pedis with onychomycosis as of December 6, 2010 have not been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.118, Diagnostic Code 7813 (2016).

4. The criteria for a rating in excess of 40 percent for lumbar strain, status post L5-S1 discectomy, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2016).

5. The criteria for a compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.115b, Diagnostic Code 7522 (2016).

6. The criteria for a rating in excess of 10 percent for left knee patellofemoral pain syndrome have not been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in June 2010 and March 2012, prior to the initial adjudication of the claim on appeal.  The letters informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letters also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

The claim for a higher initial rating for tinea pedis arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  Rather, if the disagreement is not resolved, the provisions of 38 U.S.C.A. § 7105(d)  require VA to issue a Statement of the Case (SOC) concerning the downstream issue.  Here, the RO provided this necessary SOC in March 2012 and a supplemental statement of the case in February 2017, wherein the applicable statutes and regulations concerning the issue on appeal were cited and the reasons and bases for not assigning a higher initial rating were discussed.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA skin examinations in February 2010 and December 2010.  He underwent VA examinations of his back in July 2010, March 2014, September 2015, and March 2016.  He was afforded VA examinations of his left knee in April 212 and March 2017. The examiners, medical professionals, obtained an accurate history and listened to the Veteran's assertions.  The examiners provided the Board with sufficient information to rate the Veteran's disabilities.  The Board notes that in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) held "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Id. at 8. Specifically, range of motion studies must be performed that test active and passive range of motion as well as in weight-bearing and nonweight-bearing.  However, with respect to the Veteran's back disability, the Veteran is already in receipt of a 40 percent disability evaluation under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a (2016).  The only way he may receive a schedular rating in excess of 40 percent under the General Rating Formula is by demonstrating unfavorable ankylosis of the thoracolumbar spine (meaning the low back is fixed either in flexion or extension) or unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a , Note (5).  Thus, as the General Rating Formula criteria for evaluations in excess of 40 percent do not involve assessment of range of motion, a remand of this claim in order to obtain a current examination that complies with Correia would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").  The Board finds that the VA examinations provided are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).

Entitlement to Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

Tinea Pedis

The Veteran contends he is entitled to an initial compensable evaluation of tinea pedis with onychomycosis prior to July 30, 2010, an evaluation in excess of 10 percent from July 30, 2010 to December 6, 2010, and an evaluation in excess of 30 percent thereafter.

The Veteran's ratings are currently assigned under Diagnostic Code 7813-7806.  Diagnostic Code 7813 for dermatophytosis, including tinea pedis, states that the condition should be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  

Under Diagnostic Code 7806, a noncompensable rating is warranted where less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy was required during the past 12-month period.  A 10 percent rating is warranted where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs was required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  38 C.F.R. § 4.118 (2016).  

With respect to the noncompensable rating prior to July 30, 2010, the Veteran was afforded a VA examination in February 2010 that showed tinea pedis between the bilateral toes and onychomycosis of the right great toe, neither involving any exposed areas of the body.  The examiner estimated the tinea pedis to cover 1 percent of the entire body and the onychomycosis to cover 0.5 percent of the entire body.  Thus, the examination supports a noncompensable rating under Diagnostic Code 7806 based on the area covered.

The RO granted a 10 percent rating effective July 30, 2010 based on a VA treatment note from that date in which the Veteran was noted to have a have a mildly erythematous rash under the breasts and the plantar areas of his bilateral feet had some scarce distribution of peeling, dry skin.  Onychomycosis was also noted on the right great toe.  The record does not include an estimate by the medical provider of the area of the area of the body covered.  At his July 30, 2010 VA appointment the Veteran reported that the rash under his breasts had been present for four to five months.  

Notably, however on December 6, 2010 the Veteran underwent a VA skin examination that showed tinea pedis not only on the Veteran's feet and chest but also on the back, abdomen, and neck.  The examiner indicated that the total coverage of the skin lesions relative to the whole body was 22 percent and the coverage of the exposed areas of the body was 2 percent.  Thus, the total coverage area supports a 30 percent rating, which requires at least 20 percent of the entire body area to be affected.  

The December 2010 evaluation also suggests that the Veteran's skin condition had spread since his July 30, 2010 VA appointment.  In July the skin condition was noted to only involve his feet and area under his breasts.  By December it had expanded to also include areas of his back, abdomen, and neck, encompassing a total body area of 22 percent.  Thus, the evidence supports that at least on July 30, 2010 the total area of the Veteran's body involved was less than 20 percent as the condition involved only his feet and area under his breasts.  

Considering the evidence above in light of the rating criteria, the Board finds that prior to March 1, 2010, a preponderance of the evidence is against a compensable rating.  The February 2010 VA examination showed only a maximum of 1.5 percent of the Veteran's total body area was affected by his skin condition, which does not support a compensable rating.  There is further no other evidence of record supporting that a compensable area of the Veteran's body was affected.

The Board does find that a 10 percent rating, but no greater, is warranted as of March 1, 2010.  Specifically, the RO based the increase upon the July 2010 VA appointment that noted the rash under the breasts and the plantar areas of his bilateral feet.  As noted above, during this July 30, 2010 VA appointment the Veteran reported that the rash under his breasts had been present for four to five months.  Giving the Veteran the benefit of the doubt that his condition had in fact worsened such that at least five percent of his total body area was involved prior to his July 2010 physical examination, the Board finds that the effective date should be five months prior to his July 30, 2010 appointment, or March 1, 2010.

While the Veteran's skin condition may have spread at some point prior to December 6, 2010 to include a total area of 22 percent, December 6, 2010 is the earliest day on which the evidence supports that the Veteran's condition met the criteria for a 30 percent rating.  Thus, the Board finds that a rating in excess of 10 percent is not warranted for the period from July 30, 2010 to December 6, 2010.

Finally, there is no evidence that the Veteran has ever been on systemic therapy such as corticosteroids or other immunosuppressive drugs at any point during the period on appeal.

Based on the forgoing, the Board finds that a 10 percent rating, but no greater, is warranted from March 1, 2010 to December 6, 2010.  A preponderance of the evidence is against a compensable rating prior to March 1, 2010 or a rating in excess of 30 percent as of December 6, 2010.

Back

The Veteran contends he is entitled to a rating in excess of 40 percent for lumbar strain, status post L5-S1 discectomy with intermittent radicular symptoms with scar.

His current 40 percent rating is assigned under Diagnostic Code 5243.

Back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a (2016). 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A rating of 50 percent is assigned where there is unfavorable anyklosis of the entire thoracolumbar spine and a rating of 100 percent is assigned where there is unfavorable ankylosis of the entire spine.  Id.

In general, the rating criteria take into account pain and other symptoms.  In the case of spinal disabilities, pain is often the primary factor limiting motion and is almost always present when there is muscle spasm.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (See 38 C.F.R.  § 4.71a, Diagnostic Codes 5235-5243).   However, the Board must consider functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 when deciding whether a higher disability evaluation is warranted.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled.  Id.; see also DeLuca.  

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks, during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1). 

The Veteran has undergone four VA examinations, with range of motion testing conducted at each.  In July 2010 his flexion was measured to 40 degrees and extension to 10 degrees with pain at the end points.  There was no additional limitation on repetitive use testing and no additional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination.  In March 2014 his range of motion was noted to be normal with no evidence of painful motion and no additional limitation in range of motion or functional loss on repetitive sue testing.  In September 2015 his flexion was measured to 50 degrees and extension to 15 degrees with pain on motion.  There was no additional loss of function or range of motion after three repetitions.  The examiner indicated that pain would cause functional loss with repeated use over a period of time and during flare-ups, consistent with the Veteran's report, but that the limitation could not be described in terms of range of motion.  The examiner noted the Veteran reported difficulty with bending, stooping, and lifting heavy objects.  He was noted to have less movement than normal.  The March 2016 VA examination was noted to have been conducted during a flare-up.  On range of motion testing flexion was measured to 60 degrees and extension to 20 degrees with pain.  There was no additional loss of function or range of motion after three repetitions.  

As the evidence reflects that the Veteran has retained some range of motion in his back and does not have unfavorable ankylosis of the thoracolumbar spine, a rating in excess of 40 percent is not warranted.  

The Board also considered whether the functional loss due to pain could result in a higher schedular evaluation.  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  See 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Schafrath v. Derwinski, 1 Vet.App. 589, 592 (1991). 

In this case, the Board acknowledges that the Veteran has complained of back pain which he has treated with injections, medication, and assistive devices.  However, the VA examiners were specifically asked to consider the effects of pain, fatigue, weakness, and lack of endurance following repetitive use.  On all of his examinations, even considering the effects of pain, fatigue, weakness, or lack of endurance, the Veteran continued to have motion of his spine.  Even considering the effects of pain, there is nothing in the record that suggests the pain resulted in a functional loss akin to the spine being fixed in flexion or extension, or the ankylosis resulting in difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  See 38 C.F.R. § 4.71a , Diagnostic Code 5242, Note 5.  The Veteran himself has further not testified to having anyklosis of the spine.  

In other words, the current 40 percent evaluation assigned contemplates the effect of the Veteran's complaints of pain, fatigue, limitation of movement, and lack of endurance, and an increased evaluation based solely on pain is not warranted.  38 C.F.R. § 4.45, 4.71a, Diagnostic Code 5242; DeLuca, 8 Vet. App. 202. 

The Board has also considered whether an increased evaluation is warranted under Diagnostic Code 5293.  In this regard, there is no evidence that the Veteran's lumbar spine disability has been manifested by incapacitating episodes with a total duration of at least 6 weeks during a 12 month period.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

The Board has also considered whether an increased evaluation should be granted based upon the granting of a separate neurological disability related to the lumbar spine, but finds that the Veteran has no related neurological disability apart from the urinary dysfunction and right and left sciatic neuropathy for which he is already service connected.

Erectile Dysfunction

The Veteran contends he is entitled to an initial compensable evaluation for erectile dysfunction.

Erectile dysfunction is not specifically listed in the rating schedule. The most closely aligned rating criteria for the disability are found in Diagnostic Code 7522, which provides that deformity of the penis with loss of erectile power is rated 20 percent disabling, and the adjudicator is to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 4.115b (2016).  In every instance where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating shall be assigned when the requirements for a compensable rating are not met. 38 C.F.R. § 4.31 (2016).  For a compensable rating to be assigned for erectile dysfunction, the medical evidence must confirm deformity of the penis with loss of erectile power.

The Veteran has not contended, and the evidence does not suggest, that the Veteran has any deformity of the penis as part of his erectile dysfunction related to his diabetes.  The Veteran declined a genital examination at his 2010 VA examination.  However, there is no evidence of record to suggest that he has a deformity of the penis.  Therefore, entitlement to a compensable rating is denied.  The Board notes that the Veteran is already in receipt of special monthly compensation for his erectile dysfunction.

Knee

The Veteran currently has a 10 percent rating for his service-connected left knee patellofemoral pain syndrome under Diagnostic Code 5299-5019, with the exception of the period from August 22, 2014 to November 1, 2014, during which he has a 100 percent rating based on a period of convalescence after knee surgery.  See 38 C.F.R. § 4.7a (2016).

Diagnostic Code 5019 applies to bursitis and states that the condition is to be rated on limitation of motion of the affected part, as degenerative arthritis.

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a (2016).

The general rating schedules for limitation of motion of the knee are 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a , Plate II (2016).

Under Diagnostic Code 5260 pertaining to limitation of flexion, a noncompensable rating is for application where flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a 30 percent rating where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a (2016).

When an evaluation of a disability is based on limitation of motion, the Board must also consider in conjunction with the otherwise applicable diagnostic code any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 CF R §§ 4.40 and 4.45.  DeLuca, 8 Vet App at 206 (1995).  

A rating in excess of 10 percent under Diagnostic Code 5260 requires flexion limited to at least 30 degrees; however, the Veteran has consistently demonstrated flexion much greater than that.

On VA examination in April 2012 the Veteran's left knee flexion was measured to 140 degrees or greater with no objective evidence of painful motion.  He was further found to have no limitation of extension or objective evidence of painful motion.  There was no additional loss of range of motion after three repetitions.  He was further not found to have any functional loss or impairment after repetitive use testing.  A December 2013 VA treatment record includes a notation that the Veteran had full range of motion in his knee, although he reported continued medial knee pain with weight bearing and climbing stairs.  A March 2014 VA treatment record also notes full range of motion, although he Veteran reported sharp pain in the medial side of his knee, pain with weather changes, and stiffness in the morning.  

VA treatment records from December 2015 and June 2016 indicate range of motion testing on both dates showed full extension and flexion to 130 degrees.  On VA examination in March 2017 range of motion testing showed flexion to 80 degrees and extension to 0 degrees.  No additional loss of function or range of motion was noted after three repetitions.  He was noted to have disturbance of locomotion.  There was objective evidence of pain on passive and active range of motion as well as weight bearing and non-weight bearing.

The Board specifically acknowledges the Veteran's reports of knee pain and has considered whether the functional loss due to pain could result in a higher schedular evaluation.  In this case, the Board finds that the Veteran's current rating adequately contemplates that pain and the resultant functional loss.  On VA examination in 2012 the Veteran was noted not to have painful motion, and had no additional functional loss or impairment on repetitive use.  The 2017 VA examiner found that the Veteran's pain did not cause functional loss, nor was there additional loss of function or range of motion after three repetitions.  Furthermore, the 10 percent evaluation for arthritis under Diagnostic Codes 5010 and 5003 contemplates the effects of the Veteran's complaints of pain, fatigue, swelling and weakness, in fact, Diagnostic Code 5003 mandates that limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or painful motion. Therefore, an increased evaluation based solely on pain is not warranted. 38 C.F.R. §§ 4.45 , 4.71a, Diagnostic Codes 5003, 5010; DeLuca, 8 Vet. App. 202.  Based on the forgoing, without further evidence of additional functional loss due to the pain, the Board finds an increased evaluation based solely on pain is not warranted. 38 C.F.R. § 4.45, 4.71a, Diagnostic Codes 5260, 5261; DeLuca, 8 Vet. App. 202.

As a preponderance of the evidence is against finding that the Veteran's left knee disability more closely approximated the criteria for a rating in excess of 10 percent for loss of flexion, the  benefit of the doubt doctrine does not apply, and the claim must be denied.

The Board has considered whether higher or separate ratings may be granted under any other diagnostic code, but finds none applicable.  The Veteran's extension has consistently been found to be normal; therefore a rating under Diagnostic Code 5261 does not apply.  Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee.  The evidence reflects that the Veteran has periodically reported his knee "giving way;" however, objective testing has not shown recurrent subluxation or lateral instability.  Specifically, on VA examination in April 2012 stability testing was normal and there was no evidence or history of recurrent patellar subluxation or dislocation noted.  A March 2014 VA treatment note also notes no instability.  Stability testing done at a VA appointment in December 2015 after the Veteran reporting giving way of his knee was negative, including the anterior posterior drawer test, McMurray test, varus and valgus stress test, and Lachman test.  Stability testing done again on VA examination in March 2017 was also normal and evidence or history of recurrent patellar subluxation or dislocation was not noted.  The Board gives the greatest probative weight to the objective medical testing, which does not support a separate rating under Diagnostic Code 5257.  The Board acknowledges the Veteran's lay statements regarding his knee giving way, but notes that such is a subjective description that does not necessarily equate to recurrent subluxation or lateral instability as required by the diagnostic code.

Extraschedular 

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's skin, back, left knee, or erectile dysfunction disabilities.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the schedular criteria are adequate.  The Veteran's erectile dysfunction has no unique symptomatology and is considered by the special monthly compensation assigned.  With respect to the Veteran's tinea pedis with onychomycosis, the rating criteria take into consideration the area affected, whether systemic medication is required, and any functional limitations caused by the skin condition.  With respect to his back and left knee disabilities, the Veteran's symptoms, including limitation of motion and pain, are contemplated in the ratings assigned.  These symptoms are either explicitly part of the schedular rating criteria or are like or similar to those symptoms and impairment explicitly listed in the schedular rating criteria.  The Veteran has not alleged and the lay and medical evidence of record does not reflect any unusual or distinct symptomatology not contemplated by the schedular criteria.  The manifestations of the Veteran's disability are considered by the schedular ratings.  

Finally, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

A compensable evaluation for tinea pedis with onychomycosis prior to March 1, 2010 is denied.

A rating of 10 percent, but no greater, for tinea pedis with onychomycosis from March 1, 2010 to December 6, 2010 is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

A rating in excess of 30 percent for tinea pedis with onychomycosis as of December 6, 2010 is denied.

A rating in excess of 40 percent for lumbar strain, status post L5-S1 discectomy, is denied.

A compensable rating for erectile dysfunction is denied.

A rating in excess of 10 percent for left knee patellofemoral pain syndrome is denied.


REMAND

VA regulations allow for the assignment of a total disability rating based on individual unemployability (TDIU) when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even if service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), referral to the Director of the VA Compensation and Pension Service for extraschedular consideration of a TDIU is warranted if the veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(b).

Here, the Veteran is service-connected for herpes, lumbar strain, urinary dysfunction, tinea pedis with onychomycosis, migraine headaches, chronic cervical strain, bilateral knee patellofemoral syndrome, bilateral sciatic neuropathy, erectile dysfunction, and left knee scars.  He meets the schedular rating criteria for TDIU.

The Veteran filed an application for TDIU, VA Form 21-8940, in September 2014 and again in July 2015.  On both forms he indicated he last worked in August 2014 in security.  However, an October 2016 VA treatment record suggests that the Veteran may have subsequently resumed employment.  The treatment note indicates that the Veteran reported he began working as a cook three to four months prior.

On remand, the Veteran should be requested to provide updated employment information and all other related necessary development should be completed with respect to any information provided.  

The Board also notes that letters sent to the Veteran's last reported employer appear to have been sent to incomplete addresses.  On his 2014 TDIU application the Veteran listed a suite number but no street address for his previous employer.  However, a street number is available in an email later provided by the Veteran in September 2015.  The Veteran provided a different address in his June 2015 application for TDIU, but on that form failed to list a suite number for the company.  A request by the VA sent to the street address without the suite number was returned as undeliverable.  On remand, the VA should send its information request letter to the address listed in the email sent by the Veteran in September 2015 or to any updated address the Veteran provides.

The Board notes that if the Veteran wishes to withdraw his claim for TDIU, he may do so in writing.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide information as to his employment status since June 2015.

2. Perform all necessary development based on the updated employment information provided by the Veteran.  Development should include sending an information request to the Veteran's last reported employer on his June 2015 application at the address listed in the September 2015 letter he provided or any updated address he provides.

3. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


